FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CORNEJO,                                   No. 11-71050

               Petitioner,                       Agency No. A097-355-058

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Maria Cornejo, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny the petition for review.

      The BIA did not abuse its discretion in denying Cornejo’s timely motion to

reopen where Cornejo failed to demonstrate that the administrative procedures

manual excerpt and the employment authorization card were not discoverable and

could not have been presented to the immigration judge. See 8 C.F.R.

§ 1003.2(c)(1); Guzman v. INS, 318 F.3d 911, 913 (9th Cir. 2003) (per curiam).

The BIA did not err in not reconsidering its denial of withholding of removal and

relief under the Convention Against Torture (“CAT”) because Cornejo did not

raise these arguments in her motion.

      In light of our conclusions, we do not reach Cornejo’s arguments regarding

her eligibility for asylum, withholding of removal, or CAT relief.

      PETITION FOR REVIEW DENIED.




                                          2                                 11-71050